241 F.2d 717
UNITED STATES of America, Appellee,v.Paul SINGER, Defendant-Appellant.
No. 284.
Docket 24410.
United States Court of Appeals Second Circuit.
Argued February 8, 1957.
Decided March 5, 1957.

Joseph Leary Delaney, Delaney & Donoghue, New York City, for defendant-appellant.
Paul W. Williams, U. S. Atty. for the Southern Dist. of New York, New York City (Alan W. Richenaker, Asst. U. S. Atty., New York City, of counsel), for appellee.
Before CLARK, Chief Judge, MEDINA, Circuit Judge, and SMITH, District Judge.
PER CURIAM.


1
This is an appeal from concurrent sentences imposed by Judge Bootle on a jury verdict of guilty on three counts of transportation of stolen motor vehicles in interstate commerce. It was conceded that the vehicles were stolen and that they were transported by appellant in interstate commerce. The sole issue, knowledge by appellant that they were stolen, was decided against appellant by the jury.


2
Appellant claims that admission in evidence of his income tax return was plain error which may be noticed under F.R.Cr.P. Rule 52(b), 18 U.S.C. He makes the claim in spite of a statement by his counsel at the time, of no objection to its admission. He bases the claim on a contention that such use of returns is prohibited by the Internal Revenue Code. We find no error in the admission of the return. The use of the return in such litigation, pursuant to regulation, is contemplated by the statute I.R.C. 1939, Sec. 55(a) (1), 26 U.S.C. § 55 (a) (1), and is sanctioned by Treasury Regulation T.C. 4945, 26 C.F.R. 458.204, continued in effect by the 1954 I.R.C. Sec. 7807, 26 U.S.C. § 7807. The manner of its use, for the purpose of impeachment, was proper. United States v. Lowe, 3 Cir., 234 F.2d 919, certiorari denied 352 U.S. 838, 77 S. Ct. 59, 1 L. Ed. 2d 56.


3
Affirmed.